     Case 2:20-mj-30432-DUTY ECF No. 5, PageID.26 Filed 05/12/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN

United States of America,

         Plaintiff,
                                                     Crim. Case No. 20-mj-30432
v.

D1 - Sameerah Anderson
D2 – Noelle Brown,

         Defendants.
                                 /

                      MOTION AND ORDER TO UNSEAL THE
                      COMPLAINT AND ARREST WARRANTS

     The United States of America requests the court to unseal the Complaint,

Arrest Warrants, and all attendant papers for the following reasons:

     1. D1 – Sameerah Anderson has been arrested on the complaint by law

        enforcement officers.

     2. That the United States is no longer apprehensive that the defendants may

        flee prior to appearance on the complaint.

                                        Respectfully submitted,

                                        Saima S. Mohsin
                                        Acting United States Attorney

                                        s/Craig A. Weier
                                        CRAIG A. WEIER
                                        Assistant U.S. Attorney
                                        211 W. Fort Street, Suite 2001
                                        Detroit, Michigan 48226
                                        (313) 226-9678
                                        Craig.weier@usdoj.gov
  Case 2:20-mj-30432-DUTY ECF No. 5, PageID.27 Filed 05/12/21 Page 2 of 2




Dated: May 12, 2021

IT IS SO ORDERED.

                                  s/ Patricia T. Morris
                                  Patricia T. Morris
                                  United States Magistrate Judge

Entered: May 12, 2021
